Citation Nr: 0025021	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-13 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for corneal scar, right 
eye, with iridectomy, cataract and traumatic glaucoma, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to December 
1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating action of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Included in that decision was a denial of 
entitlement to special monthly compensation based on loss of 
use of one eye having light perception only.  The veteran 
also perfected his appeal with regard to that claim and in a 
December 1999 rating action, the RO granted special monthly 
compensation, effective from April 2, 1998.  


FINDING OF FACT

The veteran's service-connected right eye disorder is now 
manifested by blindness; however, the veteran does not have 
enucleation of the right eye.  


CONCLUSION OF LAW

The schedular criteria for a rating greater than 30 percent 
for corneal scar, right eye, with iridectomy, cataract and 
traumatic glaucoma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.80, 
4.84a, Diagnostic Codes 6013, 6066, 6070 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In September 1942, the veteran suffered a laceration wound to 
the right cornea with prolapse of the iris.  He underwent an 
iridectomy and the cornea was covered with a conjunctival 
flap.  In a March 1946 rating decision, service connection 
was granted and a 30 percent rating assigned for cataract, 
right eye iridectomy, right corneal opacity, effective from 
December 15, 1945.  

The rating was reduced or increased in subsequent rating 
actions.  In a June 1992 rating decision, the RO noted that 
the report of a recent VA examination had disclosed the 
presence of traumatic glaucoma in the right eye.  To reflect 
that finding, the characterization of the veteran's service-
connected right eye disability was changed to corneal scar, 
right eye with iridectomy, cataract and traumatic glaucoma 
and the rating was increased to 30 percent, effective from 
October 1, 1989. 

In June 1997, the veteran's representative submitted a claim 
for increased rating for the service-connected right eye 
disability, to include consideration of entitlement to 
special monthly compensation.  

The veteran was afforded a VA examination in August 1997, at 
which time the history of his right eye injury was reviewed.  
The examiner also noted that the veteran had been treated for 
glaucoma in both eyes.  Corrected visual acuity was recorded 
as 20/400 minus in the right eye; 20/70 minus in the left 
eye.  

The veteran presented to a VA examination in November 1999, 
at which time his ocular history, including the in-service 
injury to the right eye, was reviewed.  The examiner noted 
that the veteran was able to count fingers at two feet in the 
right eye.  Left eye visual acuity was reported as 20/30.

VA treatment records associated with the claims folder detail 
treatment and complaints referable to both eyes and include 
notations of distance visual acuity with correction and 
findings of glaucoma in both eyes.  In April 1997, visual 
acuity was recorded as 20/400 right eye; 20/70, left.  Later 
that same month, visual acuity was noted to be light 
perception only in the right eye (considered to be the result 
of contact dermatitis currently present in that eye) and 
20/60 plus 2 in the left eye.  A third examination in April 
1997 noted the veteran's visual acuity as 20/400, right eye; 
20/50, left.

In May 1997, corrected visual acuity of the right eye was 
20/400; the left eye was 20/40 minus 2.  Readings recorded in 
September 1997 were 20/400 right eye; 20/60 plus 2, left.  In 
January 1998, right eye distance visual acuity with 
correction was 20/400; left eye, 20/80 minus 1.  In April 
1998, best corrected visual acuity of the left eye was noted 
to be 20/200.  

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Finally, this 
matter has been adequately developed for the purpose of 
appellate review.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's service-connected right eye disability is 
currently rated as 30 percent disabling under the provisions 
of 38 C.F.R. § 4.84a, Diagnostic Code 6070.

Post-operative traumatic cataracts are rated on impairment of 
vision and aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 6027.  
30 percent is the minimum rating to be applied to bilateral 
or unilateral aphakia and is not to be combined with any 
other rating for impaired vision.  Under Diagnostic Code 
6012, congestive or inflammatory glaucoma is rated as 100 
percent disabling for frequent attacks of considerable 
duration and during the continuance of actual total 
disability.  Otherwise, it is rated as iritis, from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest requirements or episodic incapacity, 
combining an additional 10 percent during continuance of 
active pathology.  Diagnostic Code 6003.  Simple glaucoma is 
rated in impairment of visual acuity or field loss, with a 
minimum rating of 10 percent.  Diagnostic Code 6013.

Compensation is payable for service-connected blindness in 
one eye and nonservice-connected blindness in the other eye 
as if both disabilities were service-connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383 (a).

Blindness in one eye, having only light perception, with the 
other eye having vision of 20/40, warrants a 30 percent 
rating under 38 C.F.R. § 4.84a, Diagnostic Code 6070.  The 
anatomical loss of one eye, with visual acuity of 20/40 in 
the other eye (such that service connection is not in effect 
for impairment of the other eye), is rated 40 percent 
disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6066. 

Based on a review of the medical evidence of record, the 
Board concludes that the evidence supports a finding that the 
veteran does not have congestive or inflammatory glaucoma, so 
consideration of an increased rating under Diagnostic Codes 
6012 or 6003 is not warranted.  In this case, consideration 
of an increased rating would be based in impairment of 
vision. 

The record reflects that the veteran has light perception 
only in the right eye and service connection is in effect for 
that disability.  VA examinations conducted during the course 
of this appeal and VA treatment records have demonstrated 
that visual acuity of the nonservice-connected left eye is 
retained.  As the veteran is not blind in the left eye, 
impairment of visual acuity in the left eye may not be 
considered in determining entitlement to an increased rating.  
38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  As noted above, a 30 
percent rating is provided for blindness of an eye, having 
only light perception; a 40 percent rating is provided for 
anatomical loss of that eye.  In this case, the veteran has 
not suffered anatomical loss of the right eye.  Thus, the 
Board concludes that the medical evidence and the applicable 
regulations do not support assignment of a rating in excess 
of 30 percent for the veteran's right eye disorder.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for corneal scar, right eye, with 
iridectomy, cataract and traumatic glaucoma is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

